DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Examiner would like to point out that the previous examiner on the record has changed. The Examiner is now Andre Pierre-Louis.
3.	The action is in response to the after-final amendment filed on 08/22/2022. It has been fully considered.
Allowable Subject Matter
4.	Claims 1-5, 7-12, 14-18, and 20-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 08/22/2022 along with Applicant’s filed remarks, all pending claims’ rejections are withdrawn and the claims are allowed as previously indicated in the final rejection mailed 06/15/2022, as neither of these references, taken either alone or in combination with the prior art of record discloses the instant claims to include a step of: 
“selecting a combined solution based on the selected drained or undrained solution and the selected poroelastic or dual-poroelastic model by selecting, when the dual-poroelastic and the undrained solution is selected, an axial stress component (σzz) of the combined solution as:

    PNG
    media_image1.png
    44
    494
    media_image1.png
    Greyscale
, where: σzz elastic is an axial stress component of the elastic solutions, v is a Poisson’s ratio of the formation rock, α1 is a Biot number of a formation rock matrix of the formation rock, α2 is a Biot number of formation rock fractures of the formation rock, po is an initial pore pressure, p1 is a pore pressure of the formation rock matrix, and p2 is a pore pressure of the formation rock fractures, wherein the selected combined solution is a function of elastic solutions”, and used to perform further steps, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        August 30, 2022